DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Examiner’s Amendment is done to deny entry of the 1 page preliminary amendment filed on 10/1/20 because Applicant submitted instructions to delete line 18 on page 40.  Clearly, this is a mistake because there are only 34 pages in the specification.
However, an Examiner’s Amendment is performed to insert the “Cross reference to related applications” under the title on page 1, line 2 of Applicant’s specification. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
On page 1, line 2 of the specification, below the title, insert:

Cross reference to related applications 
The present application is a national stage entry of, and claims priority to, PCT/EP2019/059569, filed on April 12, 2019, which claims priority to European Patent Application EP 18167361.7, filed in the European Patent Office on April 13, 2018, both of which are hereby incorporated in their entirety herein by reference. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to block level super resolution video compression.

a processor of an encoder apparatus (paragraph 28, fig.2, note “processor”) determining a set of original samples of a current block that needs to be encoded and determining reference samples of one or more reconstructed blocks (paragraph 50), each of the one or more reconstructed blocks being encoded (paragraph 50) and subsequently decoded (paragraph 117), the current block and the reconstructed blocks being part of the video frame (paragraph 50), the video frame having a first resolution (paragraph 44); 
the processor determining a subset of original samples based on the set of original samples and a downsampling scheme (paragraph 50); 
the processor determining first predicted samples based on the reference samples (paragraph 46),
the processor determining residual samples of a residual block based on the set of original samples and the predicted samples of the current block (paragraph 46); and
(312)913-0001the processor transforming the residual samples into the bitstream (paragraph 46), the bitstream including metadata for signaling a decoder apparatus (paragraph 117) that a downsampling scheme was used during the encoding of the current block (paragraph 46).
Greiner (US 2015/0161772) discloses a processor for determining a downsampling scheme for rotating the image with a sampling lattice (paragraph 89).
The prior art, either singularly or in combination, does not disclose “…the processor determining a subset of original samples based on the set of original samples and a downsampling schem
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 7, Mao (US 2019/0253704) discloses a method of decoding a bitstream into of a block of a video frame (paragraph 94, element 440), the method comprising: 
a processor (paragraph 28, fig.2, note “processor”) of a decoder apparatus receiving the bitstream (paragraph 94, element 440), the bitstream comprising encoded residual samples of a residual block (paragraph 50), the residual samples being associated with a set of original samples of a current block (paragraph 50), the current block being part of the video frame of a first resolution (paragraph 50); 
the bitstream further comprising metadata associated with the encoded residual McDONNELL BOEHNENCHICAGO, L 60606(312)913-0001samples of a residual block for signaling the decoder apparatus (paragraph 117) that a downsampling scheme was used during encoding of the current block (paragraph 46); 
	the processor determining reconstructed samples of the current block based on the predicted samples of the current block and the residual samples (paragraph 46).
Greiner (US 2015/0161772) discloses a processor for determining a downsampling scheme for rotating the image with a sampling lattice (paragraph 89).
The prior art, either singularly or in combination, does not disclose “…the processor determining first predicted samples of a first low-resolution prediction block based on the downsampling scheme based on a spatial sampling lattice of the downsampling scheme, and reference samples of one or more reconstructed blocks, each of the one or more reconstructed blocks being encoded and subsequently decoded, the first low-resolution prediction block having a second resolution that is lower than the first resolution; the processor determining second predicted samples of one or more second low-resolution prediction blocks based on the first predicted samples, each of the one or more second low-resolution prediction blocks being of the second resolution; the processor determining predicted samples of the current block based on the first predicted samples of the first low-resolution block and the second 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 7.
With regards to claim 13, Mao (US 2019/0253704) discloses an apparatus for encoding a block of a video frame into a bitstream (paragraph 94), the apparatus comprising:
a processor (paragraph 28, fig.2, note “processor”) and memory (paragraph 28, fig.2, note “memory”) storing computer-readable instructions that, when executed by the processor, cause the apparatus to carry out operations including: 
determining a set of original samples of a current block that needs to be encoded and determining reference samples of one or more reconstructed blocks (paragraph 50), each of the one or more reconstructed blocks being encoded (paragraph 50) and subsequently decoded (paragraph 117), the current block and the reconstructed blocks being part of the video frame (paragraph 50), the video frame having a first resolution (paragraph 44); 
determining a subset of original samples based on the set of original samples and a downsampling schem
determining first predicted samples based on the reference samples (paragraph 46),
determining residual samples of a residual block based on the set of original samples and the predicted samples of the current block (paragraph 46); and
(312)913-0001transforming the residual samples into the bitstream (paragraph 46), the bitstream including metadata for signaling a decoder apparatus (paragraph 117) that a downsampling scheme was used during the encoding of the current block (paragraph 46).
Greiner (US 2015/0161772) discloses a processor for determining a downsampling scheme for rotating the image with a sampling lattice (paragraph 89).
The prior art, either singularly or in combination, does not disclose “…(312)913-0001determining a subset of original samples based on the set of original samples and a downsampling scheme based on a spatial sampling lattice of the downsampling scheme; determining first predicted samples based on the reference 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 13.
With regards to claim 14, Mao (US 2019/0253704) discloses an apparatus for decoding a bitstream into a block of a video frame (paragraph 94, element 440), the apparatus comprising:
a processor (paragraph 28, fig.2, note “processor”) and memory (paragraph 28, fig.2, note “memory”) storing computer-readable instructions that, when executed by the processor, cause the apparatus to carry out operations including: 
receiving a bitstream (paragraph 94, element 440), the bitstream comprising encoded residual samples of a residual block (paragraph 50), the residual samples being associated with a set of original samples of a current block (paragraph 50), the current block being part of the video frame of a first resolution (paragraph 50); 
the bitstream further comprising metadata associated with the encoded residual McDONNELL BOEHNENCHICAGO, L 60606(312)913-0001samples of a residual block for signaling the decoder apparatus (paragraph 117) that a downsampling scheme was used during encoding of the current block (paragraph 46); 
determining reconstructed samples of the current block based on the predicted samples of the current block and the residual samples (paragraph 46). 
Greiner (US 2015/0161772) discloses a processor for determining a downsampling scheme for rotating the image with a sampling lattice (paragraph 89).
The prior art, either singularly or in combination, does not disclose “…determining first predicted samples of a first low-resolution prediction block based on the downsampling scheme based on a spatial 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 14. 
With regards to claim 15, Mao (US 2019/0253704) discloses a non-transitory computer-readable storage medium (paragraph 119) having instructions stored thereon that, when executed by a processor of an apparatus (paragraph 28, fig.2, note “processor” and “memory”), cause the apparatus to carry out operations including: 
determining a set of original samples of a current block that needs to be encoded and determining reference samples of one or more reconstructed blocks (paragraph 50), each of the one or more reconstructed blocks being encoded (paragraph 50) and subsequently decoded (paragraph 117), the current block and the reconstructed blocks being part of the video frame (paragraph 50), the video frame having a first resolution (paragraph 44); 
determining a subset of original samples based on the set of original samples and a downsampling schem
determining first predicted samples based on the reference samples (paragraph 46),
determining residual samples of a residual block based on the set of original samples and the predicted samples of the current block (paragraph 46); and
(312)913-0001transforming the residual samples into the bitstream (paragraph 46), the bitstream including metadata for signaling a decoder apparatus (paragraph 117) that a downsampling scheme was used during the encoding of the current block (paragraph 46).

The prior art, either singularly or in combination, does not disclose “…determining a subset of original samples based on the set of original samples and a downsampling scheme based on a spatial sampling lattice of the downsampling scheme; determining first predicted samples based on the reference samples, the first predicted samples forming a first low-resolution prediction block having a second resolution that is lower than the first resolution, the first predicted samples defining predictions for the subset of original samples; determining second predicted samples of one or more second low-resolution prediction blocks based on the first predicted samples, each of the one or more second low-resolution prediction blocks being of the second resolution, the first predicted samples and one or more second predicted samples forming predicted samples of the current block; determining residual samples of a residual block based on the set of original samples and the predicted samples of the current block; and  (312)913-0001transforming the residual samples into a bitstream, the bitstream including metadata for signaling a decoder apparatus that a downsampling scheme was used during the encoding of the current block” of claim 15.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 15. 
With regards to claim 17, Mao (US 2019/0253704) discloses a non-transitory computer-readable storage medium (paragraph 119) having instructions stored thereon that, when executed by a processor of an apparatus (paragraph 28, fig.2, note “processor” and “memory”), cause the apparatus to carry out operations including: 
receiving a bitstream (paragraph 94, element 440), the bitstream comprising encoded residual samples of a residual block (paragraph 50), the residual samples being associated with a set of original samples of a current block (paragraph 50), the current block being part of the video frame of a first resolution (paragraph 50); 
the bitstream further comprising metadata associated with the encoded residual McDONNELL BOEHNENCHICAGO, L 60606(312)913-0001samples of a residual block for signaling the decoder apparatus (paragraph 117) that a downsampling scheme was used during encoding of the current block (paragraph 46); 

Greiner (US 2015/0161772) discloses a processor for determining a downsampling scheme for rotating the image with a sampling lattice (paragraph 89).
The prior art, either singularly or in combination, does not disclose “…determining first predicted samples of a first low-resolution prediction block based on the downsampling scheme based on a spatial sampling lattice of the downsampling scheme, and reference samples of one or more reconstructed blocks, each of the one or more reconstructed blocks being encoded and subsequently decoded, the first low-resolution prediction block having a second resolution that is lower than the first resolution; McDONNELL BOEHNEN (312)913-0001determining second predicted samples of one or more second low-resolution prediction blocks based on the first predicted samples, each of the one or more second low-resolution prediction blocks being of the second resolution; determining predicted samples of the current block based on the first predicted samples of the first low-resolution block and the second predicted samples of the one or more second low-resolution blocks; and determining reconstructed samples of the current block based on the predicted samples of the current block and the residual samples” of claim 17.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488